FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-15-00024-CV

                                 Trial Court No. 41,263

The State of Texas for the Best Interest and Protection of N. K.
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Reporter's record                          $121.50    Montgomery County
Clerk's record                              $40.00    None
Indigent                                    $25.00    Indigent
Supreme Court chapter 51 fee                $50.00    Indigent
Filing                                     $100.00    Indigent
Required Texas.gov efiling fee              $20.00    Indigent
TOTAL:                                     $356.50

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 5th day of October 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk